DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants amendment filed November 30, 2021 has been received and entered.  Claims 1 and 7-8 have been canceled, and new claim 20 has been added.  Accordingly, claims 2-6 and 9-20 are pending in the instant application, of which claims 3, 5, 10, 12-17 and 19 have been withdrawn from further consideration as being drawn to a non-elected invention.

 CLAIMS
1.	The rejection of claims 2, 4, 9, 11, 13 and 18 on the basis that it contains an improper Markush grouping of alternatives is maintained. Additionally, this rejection is applied to newly added claim 20.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
	Applicants are asserting that MPEP 706.03(y) sets forth that members of a Markush group share a single structural similarity when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Applicants assert that all members of the group belong to the class polynucleotides.  Applicants further point to Ex parte Ren (Appeal No. 2015-004371) and Ex parte Narva (Appeal No. 2018-006168) in which sequence similarity was not required for members of a Markush.

	First, Applicants assert that MPEP 706.03(y) sets forth that members of a Markush group share a single structural similarity when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, Applicants are respectfully pointed out to the fact that they are clearly using an old version of the MPEP, as the current version no longer contains section 706.03(y).  
706.03(y) [Reserved] [R-10.2019]
[Editor Note: Information pertaining to improper Markush groupings has been moved to MPEP § 2117.]

	As Applicants will note, MPEP 2117 now contains the information concerning Applicants arguments.  As set forth in MPEP 2117,  A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).  (Emphasis added).  As each of SEQ ID NO: 1-147 fail to share a single structural similarity, SEQ ID NO: 1-147 constitute an improper Markush group.
Applicants further point to Ex parte Ren (Appeal No. 2015-004371) and Ex parte Narva (Appeal No. 2018-006168) in which sequence similarity was not required for members of a Markush.  However, Applicants conclusionary statement that sequence similarity is not required for members of a Markush does not correspond to a finding that every nucleotide in existence can be included in a single Markush grouping.  Citied for Applicants consideration is:  Ex parte Chettier, Appeal No. 2016-003639 (Bd. Pat. App. affirmed the rejection of a Markush rejection for a claim to 133 single nucleotide polymorphisms (SNPs).  While each of the claimed SNPs were described as useful in diagnosing and treating degenerative disc disease, the PTAB held that the claimed molecules lacked a common core structure.  (Page 4).  The PTAB also held the common characteristic of a single nucleotide-for-nucleotide substitution relative to native biological molecules inadequate to satisfy the requirements for structural similarity.  (Page 5).  Accordingly, Applicants have not shown any common structural element belonging to the diverse group of nucleic acids represented by SEQ ID NO: 1-147, it therefore remains an improper Markush grouping.   
	
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of claims 2, 4, 9, 11, 13, 18 and 20 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the sequences in the claims share a “single structural similarity.”  To the contrary, each of the sequences has its own mutually exclusive structure, as evidenced by the different SEQ ID NUMBERS.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 112
2.	The rejection of claim 7 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of treating diseases attributable to Th1 cell proliferation such as cancer, does not reasonably provide enablement for methods of preventing conditions such as cancer is withdrawn in view of the cancellation of claim 7. 



3.	The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicants amendment.

4.	The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of the cancellation of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	The rejection of claim(s) 1 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Norisuke et al is withdrawn in view of Applicants amendment.

6.	The rejection of claim(s) 2, 4, 6, 9, 11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Dahlberg et al in light of Ergin et al is maintained.  Additionally, this rejection is applied to newly added claim 20.  
Applicants are asserting that Dahlberg et al fail to disclose at least 15 bacteria or at least 4 bacteria having a DNA comprising SEQ ID NO: 1-147.

Applicants assert that Dahlberg et al merely disclose a specific E. coli strain having a DNA comprising a base sequence with greater than 99% identity to the instant SEQ ID NO: 105.  However, Applicants are respectfully directed to paragraph 0455, in which the E. coli strain is inoculated into a growth medium.  There can be absolute zero doubt that the strain in a growth medium will comprise far greater than 4 or 15 bacteria.  Accordingly, Dahlberg et al continue to disclose each and every limitation of the instantly filed claims.

The claims are directed to an antibacterial composition against a bacterium capable of inducing Th1 cell proliferation or activation in an intestinal tract, comprising an intestinal bacterium as an active ingredient, wherein the intestinal bacterium is at least 15 bacteria having a DNA comprising a base sequence at least 90% identical to any of SEQ ID NO 1-147.
Dahlberg et al (US Publication 2003/0108873) disclose of compositions of microorganisms including E. coli.  (See paragraph 0053).  Dahlberg et al further disclose of compositions of E. coli in which the E. coli rrse gene comprises greater than 99% identity with SEQ ID NO: 105 of the instant invention.

ID   ADC02547 standard; DNA; 1542 BP.
XX
AC   ADC02547;
XX
DT   11-JUN-2007  (revised)
DT   18-DEC-2003  (first entry)

DE   E. coli rrsE gene.
XX
KW   ds; gene; nucleic acid treatment system; nucleic acid sequence detection;
KW   nucleic acid sequence characterisation; microbial gene sequence change;
KW   bacterial pathogen; viral pathogen.
XX
OS   Escherichia coli.
XX
CC PN   US2003108873-A1.
XX
CC PD   12-JUN-2003.
XX
CC PF   28-AUG-2001; 2001US-00941193.
XX
PR   07-DEC-1992;   92US-00986330.
PR   04-JUN-1993;   93US-00073384.
PR   06-JUN-1994;   94US-00254359.
PR   09-NOV-1994;   94US-00337164.
PR   09-MAR-1995;   95US-00402601.
PR   07-JUN-1995;   95US-00484956.
PR   30-AUG-1995;   95US-00520946.
PR   06-FEB-1997;   97US-00789079.
PR   19-FEB-1997;   97US-00802233.
PR   05-SEP-2000; 2000US-00655378.
XX
CC PA   (DAHL/) DAHLBERG J E.
CC PA   (BROW/) BROW M A D.
CC PA   (LYAM/) LYAMICHEV V I.
XX
CC PI   Dahlberg JE,  Brow MAD,  Lyamichev VI;
XX
DR   WPI; 2003-708773/67.
DR   PC:NCBI; gi33357879.
DR   PC:BIND; 341343, 341344, 341345, 341348, 341349, 341350, 341352,
DR   341353, 341356, 341358, 341359, 341360, 341363, 341364, 341365, 341369,
DR   341371, 341374, 341375, 341378, 341384, 341390, 341393, 341398, 341400,
DR   341402, 341403, 341404, 341406, 341417, 341422, 341425, 341426, 341437,

DR   341388, 341389, 341391, 341392, 341395, 341396, 341397, 341399, 341405,
DR   341407, 341408, 341409, 341410, 341411, 341412, 341414, 341415, 341416,
DR   341418, 341419, 341420, 341421, 341423, 341424, 341427, 341428, 341429,
DR   341430, 341431, 341432, 341433, 341434, 341435, 341436, 341438, 341440,
DR   341616, 341617, 341618, 341620, 341621, 341622, 341624, 341625, 341627,
DR   341629, 341630, 341631, 341634, 341635, 341636, 341640, 341641, 341643,
DR   341644, 341647, 341648, 341650, 341651, 341652, 341654, 341656, 341657,
DR   341658, 341659, 341660, 341662, 341663, 341664, 341665, 341666, 341667,
DR   341668, 341669.
XX
CC PT   Treatment system for detection and characterization of nucleic acid 
CC PT   sequences and sequence changes, comprises target nucleic acid, and three 
CC PT   oligonucleotides.
XX
CC PS   Disclosure; SEQ ID NO 158; 165pp; English.
XX
CC   The invention relates to a nucleic acid treatment system which consists 
CC   of a target nucleic acid having first and second regions; a first 
CC   oligonucleotide having a 3' portion complementary to the first region, 
CC   and a 5' portion; a second oligonucleotide having a portion complementary
CC   to the second region; and a third oligonucleotide having a portion 
CC   complementary to 5' portion of first oligonucleotide. The system is 
CC   useful for detection and characterisation of nucleic acid sequences and 
CC   sequence changes in microbial gene sequences. The inventive system is 

CC   and viral pathogens in a sample. The present sequence represents a 
CC   bacterial rRNA gene.
CC   
CC   Revised record issued on 11-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 1542 BP; 389 A; 352 C; 487 G; 314 T; 0 U; 0 Other;

  Query Match             99.8%;  Score 1393.8;  DB 8;  Length 1542;
  Best Local Similarity   99.9%;  
  Matches 1395;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 AGTCGAACGGTAACAGGAAGCAGCTTGCTGCTTTGCTGACGAGTGGCGGACGGGTGAGTA 60
              |||||||||||||||||||| |||||||| ||||||||||||||||||||||||||||||
Db         60 AGTCGAACGGTAACAGGAAGAAGCTTGCTTCTTTGCTGACGAGTGGCGGACGGGTGAGTA 119

Qy         61 ATGTCTGGGAAACTGCCTGATGGAGGGGGATAACTACTGGAAACGGTAGCTAATACCGCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 ATGTCTGGGAAACTGCCTGATGGAGGGGGATAACTACTGGAAACGGTAGCTAATACCGCA 179

Qy        121 TAACGTCGCAAGACCAAAGAGGGGGACCTTCGGGCCTCTTGCCATCGGATGTGCCCAGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 TAACGTCGCAAGACCAAAGAGGGGGACCTTCGGGCCTCTTGCCATCGGATGTGCCCAGAT 239

Qy        181 GGGATTAGCTAGTAGGTGGGGTAACGGCTCACCTAGGCGACGATCCCTAGCTGGTCTGAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 GGGATTAGCTAGTAGGTGGGGTAACGGCTCACCTAGGCGACGATCCCTAGCTGGTCTGAG 299

Qy        241 AGGATGACCAGCCACACTGGAACTGAGACACGGTCCAGACTCCTACGGGAGGCAGCAGTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        300 AGGATGACCAGCCACACTGGAACTGAGACACGGTCCAGACTCCTACGGGAGGCAGCAGTG 359

Qy        301 GGGAATATTGCACAATGGGCGCAAGCCTGATGCAGCCATGCCGCGTGTATGAAGAAGGCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        360 GGGAATATTGCACAATGGGCGCAAGCCTGATGCAGCCATGCCGCGTGTATGAAGAAGGCC 419

Qy        361 TTCGGGTTGTAAAGTACTTTCAGCGGGGAGGAAGGGAGTAAAGTTAATACCTTTGCTCAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        420 TTCGGGTTGTAAAGTACTTTCAGCGGGGAGGAAGGGAGTAAAGTTAATACCTTTGCTCAT 479

Qy        421 TGACGTTACCCGCAGAAGAAGCACCGGCTAACTCCGTGCCAGCAGCCGCGGTAATACGGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        480 TGACGTTACCCGCAGAAGAAGCACCGGCTAACTCCGTGCCAGCAGCCGCGGTAATACGGA 539

Qy        481 GGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTTTGTTAAGTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        540 GGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTTTGTTAAGTC 599

Qy        541 AGATGTGAAATCCCCGGGCTCAACCTGGGAACTGCATCTGATACTGGCAAGCTTGAGTCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        600 AGATGTGAAATCCCCGGGCTCAACCTGGGAACTGCATCTGATACTGGCAAGCTTGAGTCT 659

Qy        601 CGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGAGGAATAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        660 CGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGAGGAATAC 719

Qy        661 CGGTGGCGAAGGCGGCCCCCTGGACGAAGACTGACGCTCAGGTGCGAAAGCGTGGGGAGC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        720 CGGTGGCGAAGGCGGCCCCCTGGACGAAGACTGACGCTCAGGTGCGAAAGCGTGGGGAGC 779

Qy        721 AAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAACGATGTCGACTTGGAGGTTGTGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        780 AAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAACGATGTCGACTTGGAGGTTGTGC 839

Qy        781 CCTTGAGGCGTGGCTTCCGGAGCTAACGCGTTAAGTCGACCGCCTGGGGAGTACGGCCGC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        840 CCTTGAGGCGTGGCTTCCGGAGCTAACGCGTTAAGTCGACCGCCTGGGGAGTACGGCCGC 899

Qy        841 AAGGTTAAAACTCAAATGAATTGACGGGGGCCCGCACAAGCGGTGGAGCATGTGGTTTAA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        900 AAGGTTAAAACTCAAATGAATTGACGGGGGCCCGCACAAGCGGTGGAGCATGTGGTTTAA 959

Qy        901 TTCGATGCAACGCGAAGAACCTTACCTGGTCTTGACATCCACGGAAGTTTTCAGAGATGA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        960 TTCGATGCAACGCGAAGAACCTTACCTGGTCTTGACATCCACGGAAGTTTTCAGAGATGA 1019

Qy        961 GAATGTGCCTTCGGGAACCGTGAGACAGGTGCTGCATGGCTGTCGTCAGCTCGTGTTGTG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1020 GAATGTGCCTTCGGGAACCGTGAGACAGGTGCTGCATGGCTGTCGTCAGCTCGTGTTGTG 1079

Qy       1021 AAATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCTTATCCTTTGTTGCCAGCGGTCCGG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1080 AAATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCTTATCCTTTGTTGCCAGCGGTCCGG 1139

Qy       1081 CCGGGAACTCAAAGGAGACTGCCAGTGATAAACTGGAGGAAGGTGGGGATGACGTCAAGT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1140 CCGGGAACTCAAAGGAGACTGCCAGTGATAAACTGGAGGAAGGTGGGGATGACGTCAAGT 1199

Qy       1141 CATCATGGCCCTTACGACCAGGGCTACACACGTGCTACAATGGCGCATACAAAGAGAAGC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1200 CATCATGGCCCTTACGACCAGGGCTACACACGTGCTACAATGGCGCATACAAAGAGAAGC 1259

Qy       1201 GACCTCGCGAGAGCAAGCGGACCTCATAAAGTGCGTCGTAGTCCGGATTGGAGTCTGCAA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1260 GACCTCGCGAGAGCAAGCGGACCTCATAAAGTGCGTCGTAGTCCGGATTGGAGTCTGCAA 1319

Qy       1261 CTCGACTCCATGAAGTCGGAATCGCTAGTAATCGTGGATCAGAATGCCACGGTGAATACG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1320 CTCGACTCCATGAAGTCGGAATCGCTAGTAATCGTGGATCAGAATGCCACGGTGAATACG 1379

Qy       1321 TTCCCGGGCCTTGTACACACCGCCCGTCACACCATGGGAGTGGGTTGCAAAAGAAGTAGG 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1380 TTCCCGGGCCTTGTACACACCGCCCGTCACACCATGGGAGTGGGTTGCAAAAGAAGTAGG 1439

Qy       1381 TAGCTTAACCTTCGGGA 1397
              |||||||||||||||||
Db       1440 TAGCTTAACCTTCGGGA 1456

	Ergin et al (J. Clin. Immunol.  Vol 31, pp 998-1009, 2011) set forth that E. coli is a target for Th1 responses in healthy individuals.  (See abstract).
	Accordingly, the disclosure of Dahlberg et al, of a composition of E. coli cells comprising a DNA having at least 90% identity with SEQ ID NO: 105 of the instant invention, which inherently induces a Th1 response, anticipates each and every limitation of the instantly filed claims.
	For reasons of record as well as the reasons set forth above, this rejection is maintained.


The following new grounds of rejection are applied:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	Claims 2, 4, 6, 9, 11, 13, 18 and 20 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 2, 4, 6, 9, 
	Claims 2, 4, 6, 9, 11, 13, 18 and 20 are directed to naturally occurring bacterial cells.  
The claims drawn to naturally occurring bacteria and are not patent eligible merely because they have been isolated. 
Applicants specification sets forth that the bacterial cells of the instant invention were isolated from human individuals.  (See pages 5-6).
Accordingly, the instant claims encompass compositions comprising naturally occurring bacteria and are thereby deemed to be a judicial exception.  
The Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal ever cloned from an adult somatic cell.” Despite acknowledging that the method used to create the claimed clones “constituted a breakthrough in scientific discovery”, the court relied on Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any [farm animals] found in nature.’” Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
	Additionally, Applicants claims recite a pharmaceutical composition, however, as water can be an ingredient in a pharmaceutical composition, the composition remains a product of nature.
As the bacterial cells remain identical to the naturally occurring bacteria, the instantly claimed composition is deemed to be a naturally occurring judicial exception.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 9, 2022